     Case: 1:21-cv-00799 Document #: 4 Filed: 02/12/21 Page 1 of 2 PageID #:171




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DR. DAVID SHIFRIN, DR. K. SHEILA SHIFRIN,                   )
THE SHIFRIN GROUP, LLC, THE D.A.S. GROUP,                   )
LLC, AND CHICAGO COSMETIC SURGERY                           )
GROUP INSTITUTE LLC,                                        )
                                                            )
                                      Plaintiffs,           )
                                                            )
                      v.                                    )       Case No. 1:21-cv-00799
                                                            )
JOHN DOES 1-78,                                             )
                                                            )
                                      Defendants.           )

                 STATEMENT REGARDING RELATED CASE STATUS

       Shortly after they filed the Notice of Removal in this case, counsel for defendants John Doe

12 and John Doe 17 learned that a case almost identical to this one had been before this Court

previously: Shifrin et al., v John Does 1-78, No. 20-cv-05932. Case No. 20-cv-05932 was filed on

October 5, 2020; on October 28, 2020, plaintiffs moved for early discovery. DN 2. Judge Shah

issued minute orders about that request, addressing the merits of the litigation. DN 3 (November 5,

2020); DN 6 (December 28, 2020). On December 28, 2020, plaintiffs filed a nearly identical

complaint, alleging the same federal and state causes of action, in Cook County Circuit Court, and

moved in that court for early discovery. On January 19, 2021, the plaintiffs filed a status report

indicating that they had decided to pursue their claims in state court, DN. 9, and Judge Shah then

ruled that the case was voluntarily dismissed. DN 10.

       This case is that refiled case, now removed. Defendants’ counsel has conferred with counsel

for plaintiffs Charles Mudd, and, although defendants do not move for reassignment under Local

Rule 40.4, both counsel agree that, although the two cases are not pending simultaneously, this is
     Case: 1:21-cv-00799 Document #: 4 Filed: 02/12/21 Page 2 of 2 PageID #:172




likely a related case under Local Rules 40.3(b)(2) and 40.4.

                                                               Respectfully submitted,

                                                                  /s/ Robert S. Held
                                                               Robert S. Held
                                                               Illinois Bar No. 6230978

                                                               Harrison & Held
                                                               333 West Wacker Drive
                                                               Suite 1700
                                                               Chicago, Illinois 60606
                                                               (312) 332-1111
                                                               rheld@harrisonheld.com


                                                                 /s/ Paul Alan Levy
                                                               Paul Alan Levy
                                                               DC Bar No. 946400

                                                                Public Citizen Litigation Group
                                                                1600 20th Street, NW
                                                                Washington, D.C. 20009
                                                                (202) 588-7725
                                                                plevy@citizen.org

February 12, 2021                                              Attorneys for Defendants
                                                               John Doe 12 and John Doe 17
